Cole, J\,
dissenting. The result reached by the foregoing opinion is by no means objectionable to me, if it could be attained consistent with any recognized or known rule for the construction of statutes, or if this court was possessed of the power of making, instead of declaring, the law.
The single question is as to the proper construction of this provision: “ The tax herein provided for shall be in lieu of all taxes for any and all purposes, on the road-bed, track, rolling-stock and necessary buddings for operating the road.” The legislature has twice enacted this same provision, and once since this court refused to change its meaning, as it is now sought to be changed, and has said that the tax of one per cent, as prescribed by the act, “ shall be in lieu of all taxes for amy <md all purposes.” The foregoing opinion says not so, but it shall only be in lieu of all taxes for State and county pwrposes. If the legislature had so intended, it could easily and directly have so said. But it has not, and I know of no rule of construction, nor does the foregoing opinion claim that there is or refer to any, which will authorize such a change of the language from its plain meaning. The act was not for the purpose, nor is it so entitled, to raise revenue for State and county purposes ; but it was a tax in lieu of all taxes for any and all pm-poses. The bare fact that the tax, when collected and paid into the State treasury, is apportioned one- half to the counties where the roads are situated, does not in my opinion authorize any such change of the language of the statute as is made by the foregoing opinion. See in full, The City of Davenport v. The M. & M. R. R. Co., 16 Iowa, 348.
If the tax is to be, as the legislature has said it shall be, in lieu of all taxes for any and all purposes, then, of course, it becomes unnecessary to discuss the other question. 1 think the judgment should be reversed; but the majority say it shall be
Affirmed.